PER CURIAM.
The court has re-examined the petition for writ of habeas corpus and has studied the return of the respondent. It now appears that the petitioner agreed over his signature “to proceed with a hearing on the charges of parole violation without an attorney and before only one member of the Parole Commission(Italics supplied.) This representation to the Parole Commissioner is completely out of harmony with the representation, or rather misrepresentation, made by the petitioner to this court.
It is, therefore, ordered that he remain in custody and that the writ of habeas corpus issued in his behalf be discharged.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ., concur.